Case 9:19-cv-80632-RLR Document 1 Entered on FLSD Docket 05/13/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.:

 SONNTAG SUPERANNUATION
 FUND,

          Plaintiff,

 vs.

 STRATAGEMEQ, INC. and JARRET
 B. FRIMER,

       Defendant.
 ___________________________________/

                                            COMPLAINT

          COMES NOW, Plaintiff, SONNTAG SUPERANNUATION FUND (“Sonntag”), a

 foreign entity, by and through the undersigned counsel, hereby sues Defendants,

 STRATAGEMEQ, INC and JARRET B. FRIMER, and alleges as follows:

       1. This is an action for damages in excess of $75,000.

       2. Plaintiff, Sonntag, is an Australian corporation, whose address is 5 Stella Close, East

          Killara, NSW, 2071 Australia.

       3. Defendant, STRATAGEMEQ, INC., is a corporation organized and existing under the laws

          of the State of Florida.

       4. Defendant, JARRETT B. FRIMER (“Frimer”), is an individual, who at all times relevant

          to this matter was a resident of Palm Beach County, Florida.

       5. Pursuant to Section 16 of the agreement between the parties, venue lies in the United States

          District Court for the Southern District of Florida.
Case 9:19-cv-80632-RLR Document 1 Entered on FLSD Docket 05/13/2019 Page 2 of 4



    6. On March 15, 2018, Defendant STRATAGEMEQ, Inc. executed a Promissory Note in the

       amount of $97,155 to the Plaintiff Sonntag (the “Note”). A copy of the Note is attached

       hereto as Exhibit “A”.

    7. Pursuant to section 5 of the Note, Defendant STRATAGEMEQ, INC. was required to make

       payments in the amount of $5,745.79 commencing on March 30, 2018 and continuing bi-

       monthly each and every month thereafter on the fifteenth (15th) and thirtieth (30th) day of

       the month.

    8. From March 30, 2018 through April 1, 2019, Defendant STRATAGEMEQ, INC. made

       sporadic payments totaling just $2,100.

    9. Defendant STRATAGEMEQ, INC. is in breach of the Promissory Note and there remains

       due and owing $97,155 in principal, plus accrued interest at a rate of 18% per annum.

    10. Plaintiff is the owner and holder of the Note and is in possession of the original.

    11. Pursuant to section 18 of the Note, Defendant Frimer guaranteed to the Plaintiff “prompt,

       punctual, and full payment of all monies now or later due [Sonntag] from

       [STRATAGEMEQ, Inc.]

    12. Defendant Frimer has breached the guaranty by failing to make any payment due and

       owing pursuant to the Note.

    13. All conditions precedent to commencing this action have either been met or waved.

    14. Plaintiff has been required to retain the services of the undersigned and is required to pay

       them a reasonable fee.

                       COUNT I – BREACH OF PROMISSORY NOTE
                           (Defendant STRATAGEMEQ, INC.)

    15. Plaintiff reasserts and realleges paragraphs 1 through 14 above as though fully set forth

       below.
Case 9:19-cv-80632-RLR Document 1 Entered on FLSD Docket 05/13/2019 Page 3 of 4



    16. On March 15, 2018, Defendant STRATAGEMEQ, Inc. executed a Promissory Note in the

           amount of $97,155 to the Plaintiff Sonntag (the “Note”).

    17. Pursuant to section 5 of the Note, Defendant STRATAGEMEQ, INC. was required to make

           payments in the amount of $5,745.79 commencing on March 30, 2018 and continuing bi-

           monthly each and every month thereafter on the fifteenth (15th) and thirtieth (30th) day of

           the month.

    18. From March 30, 2018 through April 1, 2019, Defendant STRATAGEMEQ, INC. made

           sporadic payments totaling just $2,100.

    19. Defendant STRATAGEMEQ, INC. is in breach of the Promissory Note and there remains

           due and owing $97,155 in principal, plus accrued interest at a rate of 18% per annum.

           WHEREFORE, Plaintiff, SONNTAG SUPERANNUATION FUND, demands that this

 Honorable Court enter Judgment for damages against Defendant STRATAGEMEQ, INC., in the

 amount of $97,155 for principal, prejudgment interest, postjudgment interest, attorney’s fees

 pursuant to the Note, costs, and for such further relief that this Honorable court deems just and

 proper.

                              COUNT II – BREACH OF GUARANTY
                                (Defendant JARRET B. FRIMER.)

    1. Plaintiff reasserts and realleges paragraphs 1 through 14 above as though fully set forth

           below.

    2. On March 15, 2018, Defendant STRATAGEMEQ, Inc. executed a Promissory Note in the

           amount of $97,155 to the Plaintiff Sonntag (the “Note”).

    3. Pursuant to section 5 of the Note, Defendant STRATAGEMEQ, INC. was required to make

           payments in the amount of $5,745.79 commencing on March 30, 2018 and continuing bi-
Case 9:19-cv-80632-RLR Document 1 Entered on FLSD Docket 05/13/2019 Page 4 of 4



           monthly each and every month thereafter on the fifteenth (15th) and thirtieth (30th) day of

           the month.

    4. From March 30, 2018 through April 1, 2019, Defendant STRATAGEMEQ, INC. made

           sporadic payments totaling just $2,100.

    5. Pursuant to section 18 of the Note, Defendant Frimer guaranteed to the Plaintiff “prompt,

           punctual, and full payment of all monies now or later due [Sonntag] from

           [STRATAGEMEQ, Inc.]

    6. Defendant Frimer has breached the guaranty by failing to make any payment due and

           owing pursuant to the Note.

    7. Defendant Frimer. is in breach of the Guaranty and there remains due and owing $97,155

           in principal, plus accrued interest at a rate of 18% per annum.

           WHEREFORE, Plaintiff, SONNTAG SUPERANNUATION FUND, demands that this

 Honorable Court enter Judgment for damages against Defendant JARRET B. FRIMER, in the

 amount of $97,155 for principal, prejudgment interest, postjudgment interest, attorney’s fees

 pursuant to the Note, costs, and for such further relief that this Honorable court deems just and

 proper.

                                                         Respectfully Submitted,

                                                         THE KOGAN FIRM, P.A.
                                                         Attorney for Plaintiff
                                                         330 N. Andrews Avenue
                                                         Ft. Lauderdale, FL 33301
                                                         Telephone:     (954) 281-8888
                                                         Facsimile:     (954) 333-1505
                                                         Email: paul@kogan.law

                                                         By: __/s/ Pavel Kogan
                                                                PAVEL KOGAN, ESQUIRE
                                                                FLORIDA BAR NO.: 64339
